Citation Nr: 0114474	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1997 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001 the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.

The Board notes that the RO developed the matter on appeal as 
separate issues of entitlement to service connection for PTSD 
and entitlement to service connection for depressive 
disorder, not otherwise specified, major depressive disorder, 
and adjustment disorder.  The Board, however, finds the issue 
is more appropriately styled as listed on the title page of 
this decision.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In addition, the Board notes the veteran is seeking 
entitlement to service connection for PTSD secondary to 
personal trauma.  In this regard, the Court has held that VA 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
5.14c (Feb. 20, 1996), provides substantive rules in which VA 
has undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor in 
personal-assault cases.  See Patton v. West, 12 Vet. App. 
272, 280 (1999).  Therefore, the Board finds additional 
development is required prior to appellate review.

The Board also notes that the veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  The RO's 
February 2000 rating decision noted that the veteran's 
depressive and adjustment disorders existed prior to service 
but did not address the evidence or the standard of proof 
considered in that determination.  In that regard, we note 
that the Court has held that, for defects that are not 
specifically noted at the time of entrance into active duty, 
a presumption of soundness attaches, and that presumption may 
only be rebutted by clear and unmistakable evidence that the 
defect existed prior to service. Crowe v. Brown, 7 Vet. App. 
238 (1995).  The Board finds that as the veteran's May 1997 
enlistment examination revealed a normal clinical psychiatric 
evaluation, that additional development as to this matter is 
also required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment as to 
the matter on appeal and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  In this regard, the veteran 
should also be requested to identify any 
sources of psychiatric treatment received 
prior to service.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should conduct additional 
development as required by M21-1, Part 
III, 5.14c.  The RO should give the 
veteran an appropriate time period within 
which to respond to any request for 
additional information.  All pertinent 
evidence received should be associated 
with the claims file.

3.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record. See Patton, supra.

4.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified psychiatrist for opinions as to 
the nature and etiology of any present 
psychiatric disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should be 
informed of the RO's stressor verification 
determination for the purpose of providing 
an opinion as to whether any event during 
active service has resulted in a current 
psychiatric disability.  In addition, the 
examiner should determine if a psychiatric 
disability clearly and unmistakably 
preexisted the period of active duty, 
whether it increased in severity in active 
duty and if did it increase in severity in 
active duty did it increase beyond natural 
progress.

The examiner should indicate whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The 
examination should include all appropriate 
tests and evaluations, including 
psychological testing with PTSD subscales.  
The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied and 
the specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  If 
the examiner finds that PTSD is related to 
stressors other than those claimed to have 
occurred in service, it should be so noted 
and explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  A complete 
rationale for all opinions should be 
provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations, 
including 38 C.F.R. § 3.304(b) and the 
decision reached in Crowe, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




